DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 15 April 2021.
Claims 1-30 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 January 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11-14, 17, 18, and 25-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US Publication 2022/0174682).

  With respect to claims 1, 13, 17 and 27, LI teaches An apparatus for wireless communication at a first sidelink device, (User Equipment (UE) communicating via sidelink transmission, Paragraph 06) comprising: 
a memory; (random access memory, figure 1F) and 
at least one processor coupled to the memory, the memory and the at least one processor configured to: (processing circuitry may comprise a combination of one or more of a microprocessor, controller, microcontroller, central processing unit, digital signal processor, figure 1F)
transmit a sidelink transmission of one or more code blocks (CBs) using code block groups, each code block group including one or more CBs of the sidelink transmission; 
(the transport block, TB is segmented into multiple code blocks (CBs). UE transmits CBGs, Paragraph 167)
receive negative feedback for at least one CB of the sidelink transmission; (In unicast scenario, the Tx UE will receive ACK/NACK feedback from Rx UE, Paragraph 192)
retransmit the at least one CB; (UE1 can receive NACK and the information of preemption from UE2, e.g., through the CBGFI field in the SFCI. For example, UE2 can receive the preemption indication from gNB. It can flush the buffer correspondingly. UE2 can send a bitmap in the SFCI to UE1 to indicate the preempted resources. When UE1 receives such information, UE1 can determine the transmission is failed due to preemption. Then UE1 can perform retransmission, Paragraph 201) and 
transmit a flush indicator (FI) indicating to avoid combining a prior sidelink transmission of the at least one CB with a retransmission of the at least one CB. (it can degrade the combined decoding Preemption indication(s) can be sent to the receiver UEs to inform not to soft combine the preempted transmission with other transmission(s). For example, after detecting the preemption from the gNB, the UE1 can broadcast the preemption to the receiver UEs, e.g., through code-block group flush indicator (CBGFI) field in the sidelink control information (SCI) for the retransmission. For example, UE1 can set the bits in the CBGFI bitmap to ‘1’ for the preempted code-block groups (CBGs). Or through the new data indicator (NDI) field in the SCI for the retransmission, when UE1 performs the retransmission, it can retransmit with a different HARQ ID, e.g., HARQ ID 1 for initial transmission and HARQ ID 4 for retransmission. By doing this, the Rx UEs will treat the retransmission as a new transmission and not try to combine it with the initial transmission, Paragraph 165)

With respect to claims 2, 14, 18 and 28, LI teaches wherein the one or more CBs of the sidelink transmission are comprised in a transport block (TB), (the transport block, TB, it is segmented into multiple code blocks (CBs). This may be referred to as using CBG based transmission, Paragraph 167) and wherein the negative feedback comprises hybrid automatic repeat request (HARQ) negative acknowledgement (NACK) feedback, (when UE1 performs the retransmission, it can retransmit with a different HARQ ID, e.g., HARQ ID 1 for initial transmission and HARQ ID 4 for retransmission. By doing this, the Rx UEs will treat the retransmission as a new transmission and not try to combine it with the initial transmission., Paragraph 165)

With respect to claims 11, 25, LI teaches herein the memory and the at least one processor are further configured to: transmit a first FI for the sidelink transmission using a known value when the sidelink transmission is an initial sidelink transmission of the one or more CBs. (UE1 can set the bits in the CBGFI bitmap to ‘1’ for the preempted code-block groups (CBGs). Or through the new data indicator (NDI) field in the SCI for the retransmission. For example, if the retransmission is due to preemption, UE1 can toggle the value in the NDI field in the SCI for retransmission. if the retransmission is not due to preemption, UE1 will not toggle the value in the NDI field. Or, when UE1 performs the retransmission, it can retransmit with a different RV from the initial transmission, e.g., RV0 for the initial transmission and RV2 for the retransmission, Paragraph 165)

With respect to claims 12, 26, LI teaches wherein the known value is a defined value for sidelink transmissions and indicates to avoid combining the one or more CBs of the initial sidelink transmission of the one or more CBs. (UE1 can set the bits in the CBGFI bitmap to ‘1’ for the preempted code-block groups (CBGs). Or through the new data indicator (NDI) field in the SCI for the retransmission. For example, if the retransmission is due to preemption, UE1 can toggle the value in the NDI field in the SCI for retransmission. if the retransmission is not due to preemption, UE1 will not toggle the value in the NDI field. Or, when UE1 performs the retransmission, it can retransmit with a different RV from the initial transmission, e.g., RV0 for the initial transmission and RV2 for the retransmission, Paragraph 165)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-10, 15-16, 19-24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2022/0174682) in view of Aiba et al. (US Publication 2019/0074929).

With respect to claims 3, 15, 19 and 29, LI doesn’t teach wherein the FI comprises multiple bits.
Aiba teaches wherein the FI comprises multiple bits. (a field(s) of the CBGFI may be defined in the DCI format A, and the field(s) of the CBGFI are mapped to the information bits, Paragraph 66)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Li by the FI comprises multiple bits of Aiba. The motivation for combining Li and Aiba is to be able to proving communication capacity, speed, flexibility and/or efficiency.

With respect to claims 4 and 20, LI doesn’t teach wherein each of the multiple bits of the FI corresponds to a respective code block group of the sidelink transmission.
Aiba teaches wherein each of the multiple bits of the FI corresponds to a respective code block group of the sidelink transmission. (a field(s) of the CBGFI may be defined in the DCI format A, and the field(s) of the CBGFI are mapped to the information bits, Paragraph 66)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Li by the FI comprises multiple bits of Aiba. The motivation for combining Li and Aiba is to be able to proving communication capacity, speed, flexibility and/or efficiency.

With respect to claims 5 and 21, LI teaches wherein a first value of an FI bit indicates to avoid combining the retransmission of the at least one CB corresponding to the respective code block group, and a second value of the FI bit indicates to combine the retransmission of the at least one CB corresponding to the respective code block group. (The second procedure may comprise setting a code block group flush indication (CBGFI) bit to 1 and the first procedure comprises setting a CBGFI bit to 0. The second procedure may comprises using an unlikely combination of bit fields (some combination of toggling NDI together with RV 1 or 2, or setting all CBGTI bits to 0) to indicate that one of a set of specific NZP CSI-RS configurations was transmitted in the initial transmission, Paragraph 119)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Li by the FI comprises multiple bits of Aiba. The motivation for combining Li and Aiba is to be able to proving communication capacity, speed, flexibility and/or efficiency.

With respect to claims 6 and 22, LI doesn’t teach wherein the memory and the at least one processor are further configured to: transmit a configuration of a number of the multiple bits for the FI.
Aiba teaches wherein the memory and the at least one processor are further configured to: transmit a configuration of a number of the multiple bits for the FI. (the number of bits of the CBGFI (i.e., the CBGFI field) included in the DCI format (e.g., the DCI format A, the DCI format B, and/or the DCI format C) may be determined based on the maximum number (N) of CBGs that is configured by using the RRC message, Paragraph 140)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Li by the FI comprises multiple bits of Aiba. The motivation for combining Li and Aiba is to be able to proving communication capacity, speed, flexibility and/or efficiency.

With respect to claim 7, LI doesn’t teach wherein the memory and the at least one processor are further configured to transmit the configuration in at least one of: radio resource control (RRC) signaling, a medium access control-control element (MAC-CE), sidelink control information (SCI), or downlink control information (DCI).
Aiba teaches wherein the memory and the at least one processor are further configured to transmit the configuration in at least one of: radio resource control (RRC) signaling, a medium access control-control element (MAC-CE), sidelink control information (SCI), or downlink control information (DCI). (the number of bits of the CBGFI (i.e., the CBGFI field) included in the DCI format (e.g., the DCI format A, the DCI format B, and/or the DCI format C) may be determined based on the maximum number (N) of CBGs that is configured by using the RRC message, Paragraph 140)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Li by the FI comprises multiple bits of Aiba. The motivation for combining Li and Aiba is to be able to proving communication capacity, speed, flexibility and/or efficiency.

With respect to claim 8, LI doesn’t teach wherein the number of the multiple bits for the FI is based on a radio resource control (RRC) configuration and an indication in a medium access control-control element (MAC-CE), sidelink control information (SCI), or downlink control information (DCI).
Aiba teaches wherein the number of the multiple bits for the FI is based on a radio resource control (RRC) configuration and an indication in a medium access control-control element (MAC-CE), sidelink control information (SCI), or downlink control information (DCI). (the number of bits of the CBGFI (i.e., the CBGFI field) included in the DCI format (e.g., the DCI format A, the DCI format B, and/or the DCI format C) may be determined based on the maximum number (N) of CBGs that is configured by using the RRC message, Paragraph 140)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Li by the FI comprises multiple bits of Aiba. The motivation for combining Li and Aiba is to be able to proving communication capacity, speed, flexibility and/or efficiency.

With respect to claims 9 and 23, LI doesn’t teach wherein a first number of bits in a code block group transmission information (CBGTI) is different than a second number of the multiple bits of the FI, and wherein a grouping of CBs related to the CBGTI is different than a grouping of CBs related to the FI.
Aiba teaches wherein a first number of bits in a code block group transmission information (CBGTI) is different than a second number of the multiple bits of the FI, and wherein a grouping of CBs related to the CBGTI is different than a grouping of CBs related to the FI. (the maximum number (N) of CBGs may be configured as the number of bits of the preemption indication, the number of bits of the CBGTI, and/or the number of bits of the CBGFI, Paragraph 140)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Li by the FI comprises multiple bits of Aiba. The motivation for combining Li and Aiba is to be able to proving communication capacity, speed, flexibility and/or efficiency.

With respect to claims 10 and 24, LI doesn’t teach wherein a first number of bits in a code block group transmission information (CBGTI) is a same number of bits as a second number of the multiple bits of the FI, and wherein a grouping of CBs related to the CBGTI is a same grouping as a grouping of CBs related to the FI.
Aiba teaches wherein a first number of bits in a code block group transmission information (CBGTI) is a same number of bits as a second number of the multiple bits of the FI, and wherein a grouping of CBs related to the CBGTI is a same grouping as a grouping of CBs related to the FI. (the number of bits of the preemption indication (i.e., the preemption indication field) included in the DCI format (e.g., the DCI format C) may be determined based on the maximum number (N) of CBGs that is configured by using the RRC message. Also, the number of bits of the CBGTI (i.e., the CBTI field) included in the DCI format (e.g., the DCI format A, the DCI format B, and/or the DCI format C) may be determined based on the maximum number (N) of CBGs that is configured by using the RRC message, Paragraph 140)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Li by the FI comprises multiple bits of Aiba. The motivation for combining Li and Aiba is to be able to proving communication capacity, speed, flexibility and/or efficiency.

With respect to claims 16 and 30, LI doesn’t teach wherein each of the multiple bits of the FI corresponds to a respective code block group of the uplink transmission.
Aiba teaches wherein each of the multiple bits of the FI corresponds to a respective code block group of the uplink transmission. (a field(s) of the CBGFI may be defined in the DCI format A, and the field(s) of the CBGFI are mapped to the information bits, Paragraph 66)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Li by the FI comprises multiple bits of Aiba. The motivation for combining Li and Aiba is to be able to proving communication capacity, speed, flexibility and/or efficiency.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472